UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)May 26, 2011 CROWN OIL AND GAS INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-52750 (Commission File Number) 98-0495144 (IRS Employer Identification No.) 190 – 119 N. Commercial Street, Bellingham, Washington98225 (Address of principal executive offices and Zip Code) (360) 392 - 3963 Registrant's telephone number, including area code Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 26, 2011, we appointed Jean-Yves Mallat to our board of directors. Prior to founding Alpha Seekers in 2005, an advisory/investment management company, Jean-Yves Mallat was a Deputy Regional Manager & Head of Institutional Sales for Man Investments, MENA region. Mr. Mallat's twenty-two plus years experience in finance started in London as an M&A Analyst for Yamaichi Securities.He currently sits on the board of Naas, a mineral water company and on the strategic committee of FFA Private Bank, a niche bank specializing in MENA capital markets and real-estate.Mr. Mallat holds a Bachelor of Science from University of Maryland and a M.B.A. from The American University inWashington D.C. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CROWN OIL AND GAS INC. /s/ Alex Polevoy Alex Polevoy Director Date:May 27, 2011
